*192
ORDER OF SUSPENSION

The Respondent, Jerry L. Horn, was admitted as a member of the Kentucky Bar Association on motion and order of this Court entered October 1,1974.
On or about February 16, 1996, Jerry Horn, along with others, was indicted in the United States District Court for the Southern District of West Virginia for multiple counts of felony offenses in violation of 18 U.S.C. §§ 371, 2314, which prescribe conspiracy, fraud in the purchase and sale of securities, and interstate transportation of money obtained fraudulently.
On July 30, 1996, Jerry Horn was convicted by jury trial of the three felony counts, and is currently awaiting sentencing.
SCR 3.166(1) provides,
Any member of the Kentucky Bar Association who pleads guilty or is convicted by a judge or jury of a felony as defined in KRS 600.080 shall be automatically suspended from the practice of law in this Commonwealth. The suspension shall take effect automatically beginning on the day following the plea of guilty or finding of guilt by a judge or jury or upon the entry of judgment whichever occurs first. The suspension under this rule shall remain in effect until dissolved or superseded by order of this Court.
Respondent has filed a motion to dissolve suspension. As grounds, Respondent notes that he, by counsel, has filed a motion for judgment of acquittal, and a motion for a new trial arguing he should have been entitled to severance. This Court takes notice of the fact that Respondent was found guilty of a felony and denies the motion to dissolve. In the event Respondent is successful on either of the motions, leave of Court will be granted for Respondent to again file a motion to dissolve suspension.
As required by said rule, the Respondent shall immediately notify all clients in writing of the attorney’s inability to continue to represent them and shall furnish copies of all such letters to the Director if he hasn’t already done so. The attorney shall make arrangements to return all active files to the client or new counsel and shall return all unearned attorneys fees and client property to the client and shall advise the Director of such arrangements within the same ten-day period.
Disciplinary proceedings against such attorney shall be initiated by the Inquiry Tribunal pursuant to SCR 3.160, unless already begun or unless the Respondent resigns under terms of disbarment.
Wherefore, Jerry L. Horn having been automatically suspended from the practice of law in the Commonwealth of Kentucky incident to his conviction of felony offenses, the request of the Kentucky Bar Association for entry of an order memorializing such suspension for the purpose of notice to the members of the legal profession and to the public is granted.
All concur.
STEPHENS, C.J., not sitting.
ENTERED: September 26,1996.
/s/ Joseph E. Lambert DEPUTY CHIEF JUSTICE